Per curiam.
In an opinion issued on April 18, 1994, in Case Nos. S93Y0674, S93Y1363, S94Y0256, S94Y0259, and S94Y0261, Respondent Crudup was suspended from the practice of law for five years provided that he, within thirty days, repaid to each of the complainants the full amount of fees and retainers and returned to the complainants all papers entrusted to him in connection with the representations undertaken by Respondent which led to these disciplinary proceedings; otherwise he would be disbarred as of thirty days from the date of that opinion. The record establishes that Respondent has not complied with the conditions of his suspension. He stands, therefore, dis*28barred from the practice of law in this state effective May 18, 1994.
Decided February 20, 1995.
William P. Smith III, General Counsel State Bar, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.
Edward W. Clary, for Crudup.
In Case No. S95Y0157, docketed in this court subsequent to May 18, 1994, the review panel has recommended a three-year suspension, consecutive to the suspension imposed on April 18, 1994, for violating Standards 4, 25 and 45 of Bar Rule 4-102. Since that case was docketed in this court after the effective date of Respondent’s disbarment, it is moot and is, accordingly, dismissed.

Disbarred in Case Nos. S93Y0674, S93Y1363, S94Y0256, S94Y0259 and S94Y0261. Appeal dismissed in Case No. S95Y0157.


All the Justices concur.